Citation Nr: 1109217	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-13 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for the service-connected bursitis and tendonitis of the left knee.

2.  Entitlement to an initial disability rating higher than 10 percent for the service-connected instability of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from June 1992 to April 1995.  According to his DD Form 214, he also had approximately six months of prior active service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that continued a 10 percent disability rating for the service-connected bursitis and tendonitis of the left knee.

Also on appeal is a May 2009 rating decision that granted a separate 10 percent rating for patella instability of the left knee effective from April 4, 2006.

The Veteran was scheduled to testify before the Board at a videoconference hearing in September 2010 but he failed without explanation to appear for the hearing and has not requested the hearing be rescheduled.  His request for a hearing before the Board is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2010).


REMAND

The Board finds that further development is required before the issues on appeal are adjudicated.

The Veteran's last VA examination to determine the degree of severity of his left knee impairment was performed in May 2006.  The Veteran asserts through his representative that his service-connected left knee disabilities have significantly increased in severity since that examination.  For this reason, the Board finds the Veteran should be afforded a new examination to determine the current severity of his service-connected disabilities on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's disabilities on appeal.

2.  Then, the Veteran should be afforded an examination by an examiner with appropriate expertise to determine the nature and extent of his service-connected left knee disabilities.

The claims folders must be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


